Honorable Coke R. Stevenson, Jr.
Administrator
Texas ~Liquor Control Board
Austin,~Texas
                               Opinion   NO.   w-25
                               Re: Whether or not the'followlng
                                   constitute a 'breach of the
                                   peace' as that term is used in
                                   Section 49a and,Sectlon 21 of
                                   the Liquor Control Act.

                                   1.1    Permitting an intoxicated
                                          person to remain onthe
                                          licensed premises

                                   2.1    The sale of alcoholic
                                          beverages to an Intoxi-
                                          cated person.

                                   3.1    Permitting a person under
                                          the ,age of twenty-one years
                                          to possess or consume an
                                          alcoholic beverage on the
                                          licensed premises when such
                                          person is not accompanied
                                          by the parent, adult spouse
                                          or legal guardian.

                                   4.1    The sale of alcoholic bever-
                                          ages to persons under the
                                          age of twenty-one years.
Dear Mr. Stevenson:
       This will acknowledge receipt of your inquiry dated Jan-
uarg 18th, 1957, as follows:
         "The Texas Liquor Control .Act. provides
                                               - for
                                                   _ the.. issu-
         ante OS a summary suspension by the noara or tne
         Administrator ,where it is shown that a 'breach of the
         peace has occurred on the licensed premises of a
Hon. Coke R. Stevenson, Jr., page 2: (WW-25)


        "Package Store or Medicinal Permit. See Article 666-
        49a, Vernon's Penal Code of Texas. The Act further
        provides for the issuance of a summary suspension
        where It is shown that a breach of the 'peace has occur-
        red on the premises of any establishment operating
        under a beer license. See Article 66'7-21,Vernon's Pen-
        al Code of Texas.
         "A question has arisen as to what constitutes a 'breach
         of the peace' so as to entitle the Board,or Administrator
         to issue a summary suspension. In an effort to clarify
         this question, I respectfully request your valuable
         opinion as to whether or not the following constitute
         a 'breach of the peace' as that term is used in Section
         4Qa and Section 21 referred to above.
         "1 .) Permitting.an intoxicated person to remain on the
         licensed premises.
         "2.) The sale of alcoholic beverages to an intoxi-
         cated person.
         “3.)  Permitting a person under the age of twenty-one
         years to possess or consume an alcoholic beverage on
         the licensed premises when such person is not accom-
         panied by the parent, adult spouse or legal guardian.
         "4.) The sale of alcoholic beverages to persons under
         the age of twenty-one years.
         "These questions are not the subJect of any pending or
         proposed litigation."
      Inasmuch as each of the four questions submitted are in-
cluded and specially set out in Articles 666-12 and 667-19,
which authorize the Administrator to cancel or suspend after
notice and hearing where such acts have been committed or per-
mitted, it is our opinion that the acts specified in your in-
quiry do not constitute a breach of the peace as that term is
used in Article 666-4ga and Article 667-21,  even though they
might constitute a breach of the peace at common law or as that
term is commonly understood. Where the statute spells out that
the licensee should have a notice and hearing before suspension
because of such matters, the pdministrator would, in our opinion
Hon. Coke R. Stevenson, Jr., page 3:   (W-25)



be without power to summarily suspend a license under the
general language contained in Articles 666-49s and 667-21
in Vernon's Penal Code of Texas.

                         SUMMARY


         Permitting an intoxicated person to remain on
         the licensed premises, the sale of alcoholic
         beverages to an intoxicated person, permitting
         a person under the age of twenty-one years to
         possess or consume an alcoholic beverage on the
         licensed premises when such person is not accom-
         panied by the parent, adult spouse or legal
         guardian and the sale of alcoholic beverages to
         persons under the age of twenty-one years are
         not acts which will support a summary suspension
         under Articles 666~4ga and 667-21, Vernon's Penal
         Code of Texas.

                               Yours very truly,
                               WILL WILSON
                               Attorney Genera




JWW:ms
APPROVED:
OPINION COMMITTEE
H. Grady Chandler
Chairman